Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “in a portion of the allocated region smaller than the allocated region to create a buffer around the portion of the allocated region where the shading information is stored” which is ambiguous. It could refer to: a) a buffer is created around the allocated region containing the shading information or b) a buffer is created, where the shading information is stored in the buffer area. Per the specification, a) is the intended interpretation. 
Allowable Subject Matter
Claim 5, 12 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 7-11, 14-19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalstieg U.S. Patent/PG Publication 20190066370 in view of Johansson U.S. Patent/PG Publication 20200020150.	
Regarding claim 1:
 A method comprising, by a computing server:
 receiving, from a client device, a first viewpoint from which to view a virtual object, the virtual object having a shape defined by a plurality of geometric primitives (Schmalstieg [0078] FIG. 6 is a flowchart illustrating an example process for rendering an image according to the techniques of this disclosure. Initially, CPU 104 of server device 102 executes a graphics application as part of a graphics application step of a graphics processing pipeline (400). By executing the graphics application, CPU 104 generates graphics objects and/or graphics primitives to be further processed as part of the graphics processing pipeline.).
 identifying, relative to the first viewpoint, visible geometric primitives from the plurality of geometric primitives (Schmalstieg [0079] CPU 104 may provide the graphics objects and/or graphics primitives to graphics card 108. GPU 110 of graphics card 108 may then determine a potentially visible set (PVS) of primitives from a particular camera perspective (402).).
 for each of the visible geometric primitives:
 allocating a region in a texture atlas for the visible geometric primitive (Schmalstieg [0079] GPU 110 may then generate a primitive atlas including the primitives of the PVS (404).).
 generating shading information for the visible geometric primitive and storing the shading information  (Schmalstieg  [0079] GPU 110 may also shade (by executing one or more shader programs) the primitives of the PVS in the primitive atlas (406).).
 and sending, to the client device, the texture atlas (Schmalstieg [0080] VR headset device 120 may then receive the primitive atlas (410).)
and a list identifying the visible geometric primitives, (Schmalstieg [0037] In some instances, the primitive definitions may be provided to GPU 160 in the form of a list of drawing primitives, e.g., triangles, rectangles, triangle fans, triangle strips, etc.) Examiner notes the list is taught, but not being sent to the client device. There is a prima facie case of obviousness since the limitation is directed to common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. See MPEP 2144.04 C.Rearrangement of Parts. Schmalstieg teaches a list  (Schmalstieg [0037] In some instances, the primitive definitions may be provided to GPU 160 in the form of a list of drawing primitives, e.g., triangles, rectangles, triangle fans, triangle strips, etc.)(Schmalstieg [0072] Pagetable 350 is a lookup table including data mapping triangle indexes to texture coordinates.) and sending information to the client (Schmalstieg [0079] Ultimately, server device 102 may send the primitive atlas and any other necessary intermediate graphics data to a client device, e.g., VR headset device 120 (408).) where the mapping information would be necessary for using the received primitive atlas 410 and rendering 412.
 the texture atlas being configured for rendering images of the visible geometric primitives from different viewpoints (Schmalstieg  [0080] GPU 126 of VR headset device 120 may render an image using the primitive atlas (412). GPU 126 may use the primitive atlas to produce a stereoscopic image pair including a left-eye image and a right-eye image (414).).
Schmalstieg does not teach  creating a buffer. In a related field of endeavor, Johansson teaches:
storing the (Johansson [0043] FIG. 10B is a flow chart 1000 illustrating an exemplary operation of rendering a surface in a synthetic scene using a texture atlas. The operations illustrated in FIG. 10B may be performed by any processing unit, such as a computing node. A texture atlas is created 1002 and received 1004 by the computing node. The texture atlas contains a plurality of UV shells, and gutter space. Operation 1006 ensures room for padding, such as by shifting the UV shells apart to ensure a minimum gutter space width of at least 1/64th of the UV shell dimensions. Decision operation 1008 reflects the possibility of using these operations for a one-time padding, such as when making a mipmap of a single object having multiple textured surfaces, or whether the padding is specific to a mesh, and tailored for specific polygons. The one-time padding uses operations 1030-1040, as described herein.
Therefore, it would have been obvious before the effective filing date of the claimed invention to create spacingas taught by Johansson. The motivation for doing so would have been to prevent any color bleed. Further the rationale for doing so would have been that it is a simple substitution where the same data is being provided, merely with a blank padding area, where the source data and end result are the same. Therefore it would have been obvious to combine Johansson with Schmalstieg to obtain the invention.
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Schmalstieg in view of Johansson. Schmalstieg further teaches  wherein the plurality of geometric primitives are right triangles (Schmalstieg [0020] CPU 104 may execute a computer graphics-generating program, such as a video game, ray tracing program, animation program, or the like. CPU 104 may generate one or more graphics primitives (e.g., vertices, lines, triangles, or the like),)(Schmalstieg [0067] FIG. 4 is a conceptual diagram illustrating example triangle arrangements that may be included in a leaf block of a virtual texture atlas. For example, a leaf block may include a two-strip triangle arrangement 320,)(Schmalstieg [0037] In some instances, the primitive definitions may be provided to GPU 160 in the form of a list of drawing primitives, e.g., triangles, rectangles, triangle fans, triangle strips, etc.).
Regarding claim 3:
 The method of claim 1, has all of its limitations taught by Schmalstieg in view of Johansson. Johansson further teaches  wherein, for each of the visible geometric primitives, the corresponding buffer has a width that is determined based on an aspect ratio or a size of the visible geometric primitive (Johansson [0024] Edge padding around a UV shell forms a “skirt” of pixels that results in producing better texels than the blank, single-color default gutter pixel color. This requires, however, that sufficient space is reserved between UV shells to allow for padding. Aspects of the disclosure reserve sufficient gutter space around each UV shell to allow for the maximum dimension of padding that may be needed. One approach is to use a fixed number of pixels or a number that is based on the dimensions of the atlas. For example, a padding width may be 1/128th the pixel dimensions of an atlas, so that 2048×2048 reserves 16 pixels in each direction past the edge of a UV shell, 1024×1024 reserves 8 pixels, 512×512 reserves, 4 pixels, and 256×256 or smaller reserves 2 pixels. The gutter space should be wide enough to accommodate the padding reservations between adjacent texels, which would be 1/64th of the atlas dimensions, using the padding width approach described. For adjacent texels of the same size, the gutter space width between the texels should be twice the padding reservation; padding may then go out to half the gutter space width in such an arrangement. The padding, as described herein, is implemented in a manner that minimizes artifacts resulting from downsampling and possible sub-optimal polygon shaping and vertex placement.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to create spacingas taught by Johansson. The motivation for doing so would have been to prevent any color bleed. Further the rationale for doing so would have been that it is a simple substitution where the same data is being provided, merely with a blank padding area, where the source data and end result are the same. Therefore it would have been obvious to combine Johansson with Schmalstieg to obtain the invention.
Regarding claim 4:
 The method of claim 1, has all of its limitations taught by Schmalstieg in view of Johansson. Schmalstieg further teaches  wherein the list identifying the visible geometric primitives comprises information indicating a mapping between each of the visible geometric primitives and a region of the texture atlas storing the shading information of the visible geometric primitive (Schmalstieg [0072] Pagetable 350 is a lookup table including data mapping triangle indexes to texture coordinates.)
Regarding claim 7:
 The method of claim 1, has all of its limitations taught by Schmalstieg in view of Johansson. Schmalstieg further teaches  wherein the visible geometric primitives further comprise geometric primitives from the plurality of geometric primitives that are visible from one or more additional viewpoints derived from the first viewpoint (Schmalstieg  [0065] GPU 190 may thereby translate middle-eye image data, i.e., data from a central viewpoint, to a left and/or right eye viewpoint.).
Regarding claim 8:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 9:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 11:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 20:
 The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalstieg U.S. Patent/PG Publication 20190066370 in view of Johansson U.S. Patent/PG Publication 20200020150 and Iwamura U.S. Patent/PG Publication 20040151390.	
Regarding claim 6:
 The method of claim 1, has all of its limitations taught by Schmalstieg in view of Johansson. Schmalstieg further teaches  wherein the texture atlas sent to the client device is compressed (Schmalstieg [0061] In some examples, GPU 160 may compress the intermediate graphics data prior to sending the intermediate graphics data to GPU 190. In such examples, GPU 190 decompresses the intermediate graphics data prior to completing the rendering process.)
Schmalstieg in view of Johansson does not teach  motion estimation. In a related field of endeavor, Iwamura teaches:
further teaches  wherein the texture atlas sent to the client device is compressed using motion estimation techniques (Iwamura Abstract Various embodiments of the invention provide a method, system, and apparatus for transmitting screen display information from a remote server to a client. By implementing one or more novel techniques involving content-dependent compression/encoding, block motion estimation, inter-frame and intra-frame block matching, frame memory buffers, and adjustment of screen refresh rates, the transmission rate between a server and a client is significantly decreased.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use motion estimation compression as taught by Iwamura. The motivation for doing so would have been to reduce transmission time (Iwamura Abstract). Further the rationale for doing so would have been that it is a simple substitution of compression types.Therefore it would have been obvious to combine Iwamura with Schmalstieg in view of Johansson to obtain the invention.
Regarding claim 13:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616